Name: 84/429/EEC: Commission Decision of 27 July 1984 on the rates of assistance from the European Social Fund towards expenditure on recruitment and employment premiums
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  cooperation policy;  EU finance
 Date Published: 1984-09-11

 Avis juridique important|31984D042984/429/EEC: Commission Decision of 27 July 1984 on the rates of assistance from the European Social Fund towards expenditure on recruitment and employment premiums Official Journal L 241 , 11/09/1984 P. 0023 - 0023*****COMMISSION DECISION of 27 July 1984 on the rates of assistance from the European Social Fund towards expenditure on recruitment and employment premiums (84/429/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 83/516/EEC of 17 October 1983 on the tasks of the European Social Fund (1), Having regard to Council Regulation (EEC) No 2950/83 of 17 October 1983 on the implementation of Decision 83/516/EEC on the tasks of the European Social Fund (2), and in particular Article 2 thereof, Whereas it is for the Commission to determine the rates of assistance towards expenditure on recruitment and employment premiums applicable for the 1985 financial year, as set out in Article 1 (c) of the abovementioned Regulation, HAS ADOPTED THIS DECISION: Article 1 The rates of assistance from the European Social Fund towards expenditure on recruitment and employment premiums in the 1985 financial year, as referred to in Article 1 (c) of Regulation (EEC) No 2950/83, are hereby fixed per person and per week as follows: 1.2.3 // Belgium // Bfrs // 1 668 // Denmark // Dkr // 355 // Germany // DM // 97,50 // Greece // Dr // 1 679 // France // FF // 219 // Ireland // £ Irl // 24,10 // Italy // Lit // 43 200 // Luxembourg // Lfrs // 2 002 // Netherlands // Fl // 103 // United Kingdom // £ // 20,75 Article 2 The amounts provided for in Article 1 concern full-time wage subsidy or recruitment operations. As regards part-time operations, the amounts shall be calculated in proportion to the number of hours worked on the basis of 40 hours per week. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 July 1984. For the Commission Ivor RICHARD Member of the Commission (1) OJ No L 289, 22. 10. 1983, p. 38. (2) OJ No L 289, 22. 10. 1983, p. 1.